DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 05/26/2022, in which claims 1-4 are pending and ready for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendment
Claims 1 and 3-4 are amended.

Response to Argument
Applicant’s arguments with respect to claims 1-4 in Remarks filed on 05/26/2022 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Kazui (WO 2012008054, WIPO machine translation document cited) in view of Esenlik (CA 2876567 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kazui (WO 2012008054, WIPO machine translation document cited) in view of Esenlik (CA 2876567 A1).

Regarding claim 1, Kazui discloses an image decoding apparatus for decoding a picture including a boundary between a refreshed area, which is an area to which a decoding process is performed by only using pixels and an encoded parameter of the refreshed area in a current picture and a reference picture, and a non refreshed area, the image decoding apparatus comprising (Kazui; Para. [0029]. A video coder (encoder/decoder) is used to obtain images including boundaries between clean/refreshed areas and non-clean/non-refreshed areas, wherein coding for a current block in clean areas only refers to pixels and coding parameters in clean areas .): 
a parameter decoder that: decodes a flag specifying whether sequential refresh information is signaled (Kazui; Para. [0044]. A flag of refresh direction is decoded to indicate whether refresh information is signaled.),
decodes a position syntax element specifying a location for the refreshed area, in a case that a value of the flag is equal to a first value, and derives a location of the boundary using the position syntax element (Kazui; Para. [0044]. For a flag of refresh direction is equal to a first value, a position syntax element is used to indicate position of a boundary between clean/refreshed area and non-clean area.); and 
a deblocking filter that performs a filtering process to the boundary in coding blocks (Kazui; Para. [0081]. A post filtering process includes a deblocking filtering on boundary areas of blocks.). 
But Kazui does not specifically disclose wherein the deblocking filter is not applied to the boundary between the refreshed area and the non refreshed area, in the case that the value of the flag is equal to the first value.
However, Esenlik teaches wherein the deblocking filter is not applied to the boundary between the refreshed area and the non refreshed area, in the case that the value of the flag is equal to the first value (Fig. 6-8. Para. [0093-94]. For a control flag being set to a first value, a deblocking filter is not applied to a boundary between refreshed and non-refreshed area.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Kazui to adapt a boundary deblocking scheme using a control flag, by incorporating Esenlik’s teaching wherein deblocking filter is turned off in accordance with a control flag, for the motivation to perform video coding by using a control flag for both de-blocking filter process and SAO process (Esenlik; Abstract.).

Regarding claim 2, Kazui discloses the location of the boundary are derived in each picture (Kazui; Para. [0035, 55]. Position syntax information is obtained and determined for each picture.).

Regarding claim 3, Kazui discloses an image encoding apparatus for encoding an image data including a boundary between a refreshed area, which is an area to which a encoding process is performed by only using pixels and a parameter of the refreshed area in a current picture and a reference picture, and a non refreshed area, the image encoding apparatus comprising Kazui; Para. [0029]. A video coder (encoder/decoder) is used to obtain images including boundaries between clean/refreshed areas and non-clean/non-refreshed areas, wherein coding for a current block in clean areas only refers to pixels and coding parameters in clean areas .): 
a parameter encoder that: encodes a flag specifying whether sequential refresh information is signaled (Kazui; Para. [0044]. A flag of refresh direction is decoded to indicate whether refresh information is signaled.),
encodes a position syntax element specifying a location for the refreshed area, in a case that a value of the flag is equal to a first value, and that derives a location of the boundary using the position syntax element (Kazui; Para. [0044]. For a flag of refresh direction is equal to a first value, a position syntax element is used to indicate position of a boundary between clean/refreshed area and non-clean area.); and 
a deblocking filter that performs a filtering process to the boundary in coding blocks (Kazui; Para. [0081]. A post filtering process includes a deblocking filtering on boundary areas of blocks.).
But Kazui does not specifically disclose wherein the deblocking filter is not applied to the boundary between the refreshed area and the non refreshed area, in the case that the value of the flag is equal to the first value.
However, Esenlik teaches wherein the deblocking filter is not applied to the boundary between the refreshed area and the non refreshed area, in the case that the value of the flag is equal to the first value (Fig. 6-8. Para. [0093-94]. For a control flag being set to a first value, a deblocking filter is not applied to a boundary between refreshed and non-refreshed area.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Kazui to adapt a boundary deblocking scheme using a control flag, by incorporating Esenlik’s teaching wherein deblocking filter is turned off in accordance with a control flag, for the motivation to perform video coding by using a control flag for both de-blocking filter process and SAO process (Esenlik; Abstract.).

Regarding claim 4, Kazui discloses a method for decoding a picture including a boundary between a refreshed area, which is an area to which a decoding process is performed by only using pixels and encoded parameter of the refreshed area in a current picture and a reference picture, and a non refreshed area, the method including (Kazui; Para. [0029]. A video coder (encoder/decoder) is used to obtain images including boundaries between clean/refreshed areas and non-clean/non-refreshed areas, wherein coding for a current block in clean areas only refers to pixels and coding parameters in clean areas .):
decoding a flag specifying whether sequential refresh information is signaled (Kazui; Para. [0044]. A flag of refresh direction is decoded to indicate whether refresh information is signaled.);
decoding a position syntax element specifying a location for the refreshed area, in a case that a value of the flag is equal to a first value: deriving a location of the boundary using the position syntax element (Kazui; Para. [0044]. For a flag of refresh direction is equal to a first value, a position syntax element is used to indicate position of a boundary between clean/refreshed area and non-clean area.); and 
performing a filtering process to the boundary in coding blocks (Kazui; Para. [0081]. A post filtering process includes a deblocking filtering on boundary areas of blocks.).
But Kazui does not specifically disclose wherein the deblocking filter is not applied to the boundary between the refreshed area and the non refreshed area, in the case that the value of the flag is equal to the first value.
However, Esenlik teaches wherein the deblocking filter is not applied to the boundary between the refreshed area and the non refreshed area, in the case that the value of the flag is equal to the first value (Fig. 6-8. Para. [0093-94]. For a control flag being set to a first value, a deblocking filter is not applied to a boundary between refreshed and non-refreshed area.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Kazui to adapt a boundary deblocking scheme using a control flag, by incorporating Esenlik’s teaching wherein deblocking filter is turned off in accordance with a control flag, for the motivation to perform video coding by using a control flag for both de-blocking filter process and SAO process (Esenlik; Abstract.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hendry (US Pub. 20220014755 A1) teaches a video coding system that performs gradual decoding refresh.
Sasaki (US Pub. 202100227262 A1) teaches a video coding system that splits a picture into restricted region and non-restricted region.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ALBERT KIR/             Primary Examiner, Art Unit 2485